--------------------------------------------------------------------------------

NOVACOPPER INC.

  2012 RESTRICTED SHARE UNIT PLAN  

EFFECTIVE NOVEMBER 29, 2012.

--------------------------------------------------------------------------------

NOVACOPPER INC.

2012 RESTRICTED SHARE UNIT PLAN

1.

PURPOSE

        1.1

This Plan has been established by the Corporation to assist the Corporation in
the recruitment and retention of highly qualified employees and consultants by
providing a means to reward superior performance, to motivate Participants under
the Plan to achieve important corporate and personal objectives and, through the
issuance of Share Units in the Corporation to Participants under the Plan, to
better align the interests of Participants with the long-term interests of
Shareholders.

        2.

PLAN DEFINITIONS AND INTERPRETATIONS

       

In this Plan, the following terms have the following meanings:

        (a)

“Account” means the bookkeeping account established and maintained by the
Corporation for each Participant in which the number of Share Units of the
Participant are recorded;

        (b)

“Applicable Law” means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and Stock Exchange Rules;

        (c)

“Beneficiary” means any person designated by the Participant as his or her
beneficiary under the Plan in accordance with Section 14.1 or, failing any such
effective designation, the Participant’s legal representative;

        (d)

“Board” means the Board of Directors of the Corporation;

        (e)

“Change of Control” means:

        (i)

the acquisition whether directly or indirectly, by a person or company, or any
persons or companies acting jointly or in concert (as determined in accordance
with the Securities Act (British Columbia) and the rules and regulations
thereunder) of voting securities of the Corporation which, together with any
other voting securities of the Corporation held by such person or company or
persons or companies, constitute, in the aggregate, more than 50% of all
outstanding voting securities of the Corporation;

        (ii)

an amalgamation, arrangement or other form of business combination of the
Corporation with another company which results in the holders of voting
securities of that other company holding, in the aggregate, 50% or more of all
outstanding voting securities of the Corporation (including a merged or
successor company) resulting from the business combination; or

        (iii)

the sale, lease or exchange of all or substantially all of the property of the
Corporation to another person, other than a subsidiary of the Corporation or
other than in the ordinary course of business of the Corporation;

        (f)

“Committee” means the Compensation Committee of the Board or any other committee
or person designated by the Board to administer the Plan, provided, however, if
the Company ceases to qualify as a “foreign private issuer” (as defined in Rule
3b-4 under the Exchange Act), the Committee shall be a committee of the Board
comprised of not less than two directors, and each member of the Committee shall
be a “non-employee director” within the meaning of Rule 16b-3;


--------------------------------------------------------------------------------

- 2 -

  (g)

“Corporation” means NovaCopper Inc. and its respective successors and assigns,
and any reference in the Plan to action by the Corporation means action by or
under the authority of the Board or any person or committee that has been
designated for the purpose by the Board including, without limitation, the
Committee;

        (h)

“Designated Subsidiary” means an entity (including a partnership) in which the
Corporation holds, directly or indirectly, a majority voting interest and which
has been designated by the Corporation for purposes of the Plan from time to
time;

        (i)

“Director” means a director of the Corporation;

        (j)

“Eligible Consultant” means an individual, other than an Employee, that (i) is
engaged to provide on a bona fide basis consulting, technical, management or
other services to the Corporation or any Designated Subsidiary under a written
contract between the Corporation or the Designated Subsidiary and the individual
or a company of which the individual consultant is an employee, (ii) in the
reasonable opinion of the Corporation, spends or will spend a significant amount
of time and attention on the affairs and business of the Corporation or a
Designated Subsidiary, and (iii) does not provide services in connection with
the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the registrant's
securities;

        (k)

“Employee” means an employee of the Corporation or any of its Designated
Subsidiaries or any combination or partnership of such corporations;

        (l)

“Employer” means the Corporation, the Designated Subsidiary or the combination
or partnership of such corporations that employs the Participant or that
employed the Participant immediately prior to the Participant’s Termination
Date;

        (m)

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

        (n)

“Expiry Date” means, with respect to Share Units granted to a Participant, the
date determined by the Corporation for such purpose for such grant, which date
shall be no later than the date which is two years after the Participant’s
Termination Date and shall, in all cases, be in compliance with the requirements
pertaining to the exception to the application of the salary deferral
arrangement rules in paragraph 248(1)(k) of the Income Tax Act (Canada), as such
section may be amended or re- enacted from time to time;

        (o)

“Fiscal Year” means a fiscal year of the Corporation;

        (p)

“Grant Agreement” means an agreement between the Corporation and a Participant
under which Share Units are granted, together with such amendments, deletions or
changes thereto as are permitted under the Plan;

        (q)

“Grant Date” of a Share Unit means the date a Share Unit is granted to a
Participant under the Plan;

        (r)

“Insider” has the meaning provided for purposes of the TSX relating to Security
Based Compensation Arrangements;

        (s)

“Joint Actor” means a person acting “jointly or in concert with” another person
within the meaning of Section 96 of the Securities Act (British Columbia) or as
such section may be amended or re-enacted from time to time;

        (t)

“Market Value” with respect to a Share as at any date means the arithmetic
average of the closing price of the Shares traded on the TSX for the five (5)
trading days on which a board lot was traded immediately preceding such date
(or, if the Shares are not then listed and posted for trading on the TSX, on
such stock exchange on which the Shares are then listed and posted for trading
as may be selected for such purpose by the Corporation). In the event that the
Shares are not listed and posted for trading on any stock exchange, the Market
Value shall be the Market Value of the Shares as determined by the Board in its
discretion, acting reasonably and in good faith;


--------------------------------------------------------------------------------

- 3 -

  (u)

“Participant” means a bona fide full-time or part-time Employee, an Eligible
Consultant or a Director who, in any such case, has been designated by the
Corporation for participation in the Plan;

        (v)

“Payout Date” means a date selected by the Corporation, in accordance with and
as contemplated by Sections 3.2, 6.1 and 7.1;

        (w)

“Plan” means this 2012 Restricted Share Unit Plan;

        (x)

“Reorganization” means any (i) capital reorganization, (ii) merger, (iii)
amalgamation, or (iv) arrangement or other scheme of reorganization;

        (y)

“Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act or any successor rule or regulation;

        (z)

“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder as in effect from
time to time;

        (aa)

“Securities Act” means the U.S. Securities Act of 1933, as amended;

        (bb)

“Security Based Compensation Arrangement” has the meaning defined in the
provisions of the TSX Company Manual relating to security based compensation
arrangements;

        (cc)

“Shareholders” means the holders of Shares;

        (dd)

“Shares” mean common shares of the Corporation and includes any securities of
the Corporation into which such common shares may be converted, reclassified,
redesignated, subdivided, consolidated, exchanged or otherwise changed, pursuant
to a Reorganization or otherwise;

        (ee)

“Share Unit” means a unit credited by means of an entry on the books of the
Corporation to a Participant pursuant to the Plan, representing the right to
receive, subject to and in accordance with the Plan, for each Vested Share Unit
one Share or cash equal to the Market Value of one Share, at the time, in the
manner, and subject to the terms, set forth in the Plan and the applicable Grant
Agreement;

        (ff)

“Stock Exchange Rules” means the applicable rules of any stock exchange upon
which Shares are listed;

        (gg)

“Termination Date” means the date on which a Participant ceases, for any reason
including resignation, termination, death or disability, to be an active
Employee, an Eligible Consultant, or a Director, as the case may be, and, in the
case of a Participant who is an Employee, where the employment is terminated by
the Employer, whether wrongful or for cause or otherwise, such date shall be the
date notice of termination is provided and, in the case of a Participant who is
an Eligible Consultant, the date the written contract between the Eligible
Consultant and the Corporation or any Designated Subsidiary is terminated or
expires and the Eligible Consultant no longer provides services thereunder;

        (hh)

“TSX” means the Toronto Stock Exchange; and


--------------------------------------------------------------------------------

- 4 -

(ii)

“Vested Share Units” shall mean Share Units in respect of which all vesting
terms and conditions set forth in the Plan and the applicable Grant Agreement
have been either satisfied or waived in accordance with the Plan.

      2.2

In this Plan, unless the context requires otherwise, words importing the
singular number may be construed to extend to and include the plural number, and
words importing the plural number may be construed to extend to and include the
singular number.

      3.

GRANT OF SHARE UNITS AND TERMS

      3.1

The Corporation may grant Share Units to such Participant or Participants in
such number and at such times as the Corporation may, in its sole discretion,
determine, as a bonus or similar payment in respect of services rendered by the
Participant for a Fiscal Year or otherwise as compensation, including as an
incentive for future performance by the Participant.

      3.2

In granting any Share Units pursuant to Section 3.1, the Corporation shall
designate:

      (a)

the number of Share Units which are being granted to the Participant;

      (b)

any time based conditions as to vesting of the Share Units to become Vested
Share Units;

      (c)

the Payout Date, which shall in no event be later than the Expiry Date and,
unless otherwise determined on the Grant Date, shall be the third anniversary of
the Grant Date; and

      (d)

the Expiry Date;

     

which shall be set out in the Grant Agreement.

      3.3

The conditions may relate to all or any portion of the Share Units in a grant
and may be graduated such that different percentages of the Share Units in a
grant will become Vested Share Units depending on the extent of satisfaction of
one or more such conditions. The Corporation may, in its discretion and having
regard to the best interests of the Corporation, subsequent to the Grant Date of
a Share Unit, waive any resulting conditions, provided that the waiver of such
conditions will not accelerate the time of payment with respect to such Share
Units, and the payout will occur on the Payout Date as set forth in the Grant
Agreement or pursuant to Sections 7.1 or 8.3 of the Plan, if applicable.

      4.

GRANT AGREEMENT

      4.1

Each grant of a Share Unit will be set forth in a Grant Agreement containing
terms and conditions required under the Plan and such other terms and conditions
not inconsistent herewith as the Corporation may, in its sole discretion, deem
appropriate.

      5.

SHARE UNIT GRANTS AND ACCOUNTS

      5.1

An Account shall be maintained by the Corporation for each Participant. On the
Grant Date, the Account will be credited with the Share Units granted to a
Participant on that date.

      6.

PAYOUTS

      6.1

On each Payout Date, the Participant shall be entitled to receive, and the
Corporation shall issue or provide, a payout with respect to those Vested Share
Units in the Participant’s Account to which the Payout Date relates, in one of
the following forms:

      (a)

subject to shareholder approval of this Plan and the limitations set forth in
Section 11.2 below, Shares issued from treasury equal in number to the Vested
Share Units in the Participant’s Account to which the Payout Date relates,
subject to any applicable deductions and withholdings;


--------------------------------------------------------------------------------

- 5 -

  (b)

subject to and in accordance with any Applicable Law, Shares purchased by an
independent administrator of the Plan in the open market for the purposes of
providing Shares to Participants under the Plan equal in number to the Vested
Share Units in the Participant’s Account to which the Payout Date relates,
subject to any applicable deductions and withholdings;

        (c)

the payment of a cash amount to a Participant on the Payout Date equal to the
number of Vested Share Units in respect of which the Corporation makes such a
determination, multiplied by the Market Value on the Payout Date, subject to any
applicable deductions and withholdings; or

        (d)

any combination of the foregoing,


as determined by the Corporation, in its sole discretion.

    6.2

No fractional Shares shall be issued and any fractional entitlements will be
rounded down to the nearest whole number.

    6.3

Shares issued by the Corporation from treasury under Section 6.1(a) of this Plan
shall be considered fully paid in consideration of past service that is no less
in value than the fair equivalent of the money the Corporation would have
received if the Shares had been issued for money.

    6.4

The Corporation or a Designated Subsidiary may withhold from any amount payable
to a Participant, either under this Plan, or otherwise, such amount as may be
necessary so as to ensure that the Corporation or the Designated Subsidiary will
be able to comply with the applicable provisions of any federal, provincial,
state or local law relating to the withholding of tax or other required
deductions, including on the amount, if any, includable in the income of a
Participant. Each of the Corporation or a Designated Subsidiary shall also have
the right in its discretion to satisfy any such withholding tax liability by
retaining, acquiring or selling on behalf of a Participant any Shares which
would otherwise be issued or provided to a Participant hereunder.

    7.

CHANGE OF CONTROL

    7.1

Notwithstanding the conditions as to vesting of Share Units contained in any
individual Grant Agreement, all outstanding Share Units shall become Vested
Share Units on any Change of Control and, except as otherwise provided in
Section 16 hereof, the Payout Date in connection with such Vested Share Units
shall, notwithstanding any provisions in the Grant Agreement, be accelerated to
the date of such Change of Control and the Corporation shall, as soon as
practicable following such Change of Control, issue or provide Shares or make
payments to such Participants with respect to such Vested Share Units in
accordance with Section 6.

    8.

TERMINATION OF EMPLOYMENT AND FORFEITURES

    8.1

Unless otherwise determined by the Corporation pursuant to Section 8.2, on a
Participant’s Termination Date, any Share Units in a Participant’s Account which
are not Vested Share Units shall terminate and be forfeited.

    8.2

Notwithstanding Section 8.1, where a Participant ceases to be an Employee as a
result of the termination of his or her employment without cause, then in
respect of each grant of Share Units made to such Participant, at the
Corporation’s discretion, all or a portion of such Participant’s Share Units may
be permitted to continue to vest, in accordance with their terms, during any
statutory or common law severance period or any period of reasonable notice
required by law or as otherwise may be determined by the Corporation in its sole
discretion.

    8.3

Except as otherwise provided in Section 16, in the event a Participant’s
Termination Date is prior to the Payout Date with respect to any Vested Share
Units in such Participant’s Account, the Payout Date with respect to such Vested
Share Units shall, notwithstanding any provision in the Grant Agreement, be
accelerated to the Participant’s Termination Date and the Corporation shall, as
soon as practicable following such Termination Date, issue or provide Shares or
make payment to such Participant, or Beneficiary thereof, as applicable, with
respect to such Vested Share Units in accordance with Section 6.


--------------------------------------------------------------------------------

- 6 -

9.

FORFEITED UNITS

    9.1

Notwithstanding any other provision of the Plan or a Grant Agreement, Share
Units granted hereunder shall terminate on, if not redeemed or previously
terminated and forfeited in accordance with the Plan, and be of no further force
and effect after, the Expiry Date.

    10.

ALTERATION OF NUMBER OF SHARES SUBJECT TO THE PLAN

    10.1

In the event that the Shares shall be subdivided or consolidated into a
different number of Shares or a distribution shall be declared upon the Shares
payable in Shares, the number of Share Units then recorded in the Participant’s
Account shall be adjusted by replacing such number by a number equal to the
number of Shares which would be held by the Participant immediately after the
distribution, subdivision or consolidation, should the Participant have held a
number of Shares equal to the number of Share Units recorded in the
Participant’s Account on the record date fixed for such distribution,
subdivision or consolidation.

    10.2

In the event there shall be any change, other than as specified in Section 10.1,
in the number or kind of outstanding Shares or of any shares or other securities
into which such Shares shall have been changed or for which they shall have been
exchanged, pursuant to a Reorganization or otherwise, then there shall be
substituted for each Share referred to in the Plan or for each share into which
such Share shall have been so changed or exchanged, the kind of securities into
which each outstanding Share shall be so changed or exchanged and an equitable
adjustment shall be made, if required, in the number of Share Units then
recorded in the Participant’s Account, such adjustment, if any, to be reasonably
determined by the Committee and to be effective and binding for all purposes.

    10.3

In the case of any such substitution, change or adjustment as provided for in
this Section 10, the variation shall generally require that the aggregate Market
Value of the Share Units then recorded in the Participant’s Account prior to
such substitution, change or adjustment will be proportionately and
appropriately varied so that it be equal to such aggregate Market Value after
the variation.

    11.

RESTRICTIONS ON ISSUANCES

    11.1

Share Units may be granted by the Corporation in accordance with this Plan
provided the aggregate number of Share Units outstanding pursuant to the Plan
from time to time shall not exceed 3% of the number of issued and outstanding
Shares from time to time.

    11.2

The maximum number of Shares issuable to Insiders pursuant to Section 6.1(a) of
the Plan, together with any Shares issuable pursuant to any other Security Based
Compensation Arrangement, at any time, shall not exceed 10% of the total number
of outstanding Shares. The maximum number of Shares issued to Insiders pursuant
to Section 6.1(a) the Plan, together with any Shares issued pursuant to any
other Security Based Compensation Arrangement, within any one year period, shall
not exceed 10% of the total number of outstanding Shares.

    12.

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

    12.1

Until such time as the Corporation receives shareholder approval of the
issuances from treasury contemplated in Section 6.1(a), the Plan may be amended,
suspended or terminated at any time by the Board in whole or in part. No
amendment of the Plan shall, without the consent of the Participants affected by
the amendment, or unless required by Applicable Law, adversely affect the rights
accrued to such Participants with respect to Share Units granted prior to the
date of the amendment.


--------------------------------------------------------------------------------

- 7 -

12.2

Following shareholder approval of any issuances from treasury as contemplated by
Section 6.1(a), the Corporation may, without notice, at any time and from time
to time, and without shareholder approval, amend the Plan or any provisions
thereof in such manner as the Corporation, in its sole discretion, determines
appropriate:

      (a)

for the purposes of making formal minor or technical modifications to any of the
provisions of the Plan;

      (b)

to correct any ambiguity, defective provision, error or omission in the
provisions of the Plan;

      (c)

to change the vesting provisions of Share Units;

      (d)

to change the termination provisions of Share Units or the Plan which does not
entail an extension beyond the original Expiry Date of the Share Units; or

      (e)

to make the amendments contemplated by Section 16.1(f);

provided, however, that:

  (f)

no such amendment of the Plan may be made without the consent of each affected
Participant in the Plan if such amendment would adversely affect the rights of
such affected Participant(s) under the Plan; and

          (g)

shareholder approval shall be obtained in accordance with the requirements of
the TSX for any amendment that results in:

          (i)

an increase in the maximum number of Shares issuable pursuant to the Plan (other
than pursuant to Section 10);

          (ii)

an extension of the Expiry Date for Share Units granted to Insiders under the
Plan;

          (iii)

other types of compensation through Share issuance;

          (iv)

an expansion of the rights of a Participant to assign Share Units other than as
set forth in Section 15.2; or

          (v)

the addition of additional categories of Participants (other than as
contemplated by Section 10).


12.3

If the Corporation terminates the Plan, Share Units previously credited shall,
at the discretion of the Corporation, either (a) be settled immediately in
accordance with the terms of the Plan in effect at such time, or (b) remain
outstanding and in effect and settled in due course in accordance with the
applicable terms and conditions, in either case without shareholder approval.

    13.

ADMINISTRATION

    13.1

Unless otherwise determined by the Board, the Plan shall be administered by the
Committee subject to Applicable Laws. The Committee shall have full and complete
authority to interpret the Plan, to prescribe such rules and regulations and to
make such other determinations as it deems necessary or desirable for the
administration of the Plan. All actions taken and decisions made by the
Committee shall be final, conclusive and binding on all parties concerned,
including, but not limited to, the Participants and their beneficiaries and
legal representatives, each Designated Subsidiary and the Corporation. All
expenses of administration of the Plan shall be borne by the Corporation.

    13.2

The Corporation shall keep or cause to be kept such records and accounts as may
be necessary or appropriate in connection with the administration of the Plan
and the discharge of its duties. At such times as the Corporation shall
determine, the Corporation shall furnish the Participant with a statement
setting forth the details of his or her Share Units including the Grant Date and
the Vested Share Units and unvested Share Units held by each Participant. Such
statement shall be deemed to have been accepted by the Participant as correct
unless written notice to the contrary is given to the Corporation within 30 days
after such statement is given to the Participant.


--------------------------------------------------------------------------------

- 8 -

13.3

The Corporation may, at its discretion, appoint one or more persons or companies
to provide services in connection with the Plan including without limitation,
administrative and record-keeping services.

    14.

BENEFICIARIES AND CLAIMS FOR BENEFITS

    14.1

Subject to the requirements of Applicable Law, a Participant may designate in
writing a Beneficiary to receive any benefits that are payable under the Plan
upon the death of such Participant. The Participant may, subject to Applicable
Law, change such designation from time to time. Such designation or change shall
be in such form and executed and filed in such manner as the Corporation may
from time to time determine.

    15.

GENERAL

    15.1

The transfer of an Employee from the Corporation to a Designated Subsidiary,
from a Designated Subsidiary to the Corporation or from a Designated Subsidiary
to another Designated Subsidiary, shall not be considered a termination of
employment for the purposes of the Plan, nor shall it be considered a
termination of employment if a Participant is placed on such other leave of
absence which is considered by the Corporation as continuing intact the
employment relationship.

    15.2

The Plan shall enure to the benefit of and be binding upon the Corporation, its
successors and assigns. The interest of any Participant under the Plan or in any
Share Unit shall not be transferable or assignable other than by operation of
law, except, if and on such terms as the Corporation may permit, to a spouse or
minor children or grandchildren or a personal holding company or family trust
controlled by a Participant, the sole shareholders or beneficiaries of which, as
the case may be, are any combination of the Participant, the Participant’s
spouse, the Participant’s minor children or the Participant’s minor
grandchildren, and after his or her lifetime shall enure to the benefit of and
be binding upon the Participant’s Beneficiary, on such terms and conditions as
are appropriate for such transferees to be included in the class of transferees
who may rely on a Form S-8 registration statement under the Securities Act to
sell shares received pursuant to the Share Unit.

    15.3

The Corporation’s grant of any Share Units or issuance of any Shares hereunder
is subject to compliance with Applicable Law applicable thereto. As a condition
of participating in the Plan, each Participant agrees to comply with all
Applicable Law and agrees to furnish to the Corporation or a Designated
Subsidiary all information and undertakings as may be required to permit
compliance with Applicable Law.

    15.4

A Participant shall not have the right or be entitled to exercise any voting
rights, receive any distribution or have or be entitled to any other rights as a
Shareholder in respect of any Share Units.

    15.5

Neither designation of an Employee as a Participant nor the grant of any Share
Units to any Participant entitles any Participant to the grant, or any
additional grant, as the case may be, of any Share Units under the Plan. Neither
the Plan nor any action taken thereunder shall interfere with the right of the
Corporation or a Designated Subsidiary to terminate a Participant’s employment,
or service under contract, at any time. Neither any period of notice, if any,
nor any payment in lieu thereof, upon termination of employment, wrongful or
otherwise, shall be considered as extending the period of employment for the
purposes of the Plan.

    15.6

Participation in the Plan shall be entirely voluntary and any decision not to
participate shall not affect any Employee’s employment or any consultant’s
contractual relationship with the Corporation or a Designated Subsidiary.


--------------------------------------------------------------------------------

- 9 -

15.7

The Plan shall be an unfunded obligation of the Corporation. Neither the
establishment of the Plan nor the grant of any Share Units or the setting aside
of assets by the Corporation (if, in its sole discretion, it chooses to do so)
shall be deemed to create a trust. The right of the Participant or Beneficiary
to receive payment pursuant to the Plan shall be no greater than the right of
other unsecured creditors of the Corporation.

      15.8

This Plan is established under the laws of the Province of British Columbia and
the rights of all parties and the construction of each and every provision of
the Plan and any Share Units granted hereunder shall be construed according to
the laws of the Province of British Columbia.

      16.

SECTION 409A

      16.1

It is intended that the provisions of this Plan comply with Section 409A, and
all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. Notwithstanding anything in the Plan to the contrary, the Corporation may
provide in the applicable Grant Agreement with respect to Share Units granted to
Participants whose benefits under the Plan are or may become subject to Section
409A, such terms and conditions as may be required for compliance with Section
409A. In addition, the following will apply to the extent that a Participant’s
Share Units are subject to Section 409A.

      (a)

Except as permitted under Section 409A, any Share Units, or payment with respect
to Share Units, may not be reduced by, or offset against, any amount owing by
the Participant to the Corporation or any Designated Subsidiary.

      (b)

If a Participant otherwise would become entitled to receive payment in respect
of any Share Units as a result of his or her ceasing to be an Employee, an
Eligible Consultant or Director upon a Termination Date, any payment made on
account of such person ceasing to be an Employee or Eligible Consultant shall be
made at that time only if the Participant has experienced a “separation from
service” (within the meaning of Section 409A).

      (c)

If a Participant is a “specified employee” (within the meaning of Section 409A)
at the time he or she otherwise would be entitled to payment as a result of his
or her separation from service, any payment that otherwise would be payable
during the six-month period following such separation from service will be
delayed and shall be paid on the first day of the seventh month following the
date of such separation from service or, if earlier, the Participant’s date of
death.

      (d)

A Participant’s status as a specified employee shall be determined by the
Corporation as required by Section 409A on a basis consistent with the
regulations under Section 409A and such basis for determination will be
consistently applied to all plans, programs, contracts, agreements, etc.
maintained by the Corporation that are subject to Section 409A.

      (e)

Each Participant, any beneficiary or the Participant’s estate, as the case may
be, is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on or for the account of such Participant in
connection with this Plan (including any taxes and penalties under Section
409A), and neither the Corporation nor any Designated Subsidiary or affiliate
shall have any obligation to indemnify or otherwise hold such Participant or
beneficiary or the Participant’s estate harmless from any or all of such taxes
or penalties.

      (f)

If and to the extent that Share Units would otherwise become payable upon a
Change of Control as defined in the Plan, such payment will occur at that time
only if such change of control also constitutes a “change in ownership”, a
“change in effective control” or a “change in the ownership of a substantial
portion of the assets of the Corporation” as defined under Section 409A and
applicable regulations (a “409A Change in Control”). If a Change of Control as
defined in the Plan is not also a 409A Change in Control, unless otherwise
permitted under Section 409A the time for the payment of Share Units will not be
accelerated and will be payable pursuant to the terms of the Plan and applicable
Grant Agreement as if such Change of Control had not occurred.


--------------------------------------------------------------------------------

- 10 -

  (g)

In the event that the Committee determines that any amounts payable under the
Plan will be taxable to a Participant under Section 409A prior to payment to
such Participant of such amount, the Corporation may (i) adopt such amendments
to the Plan and Share Units and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Grant Agreement and/or (ii) take such other actions as
the Corporation determines necessary or appropriate to avoid or limit the
imposition of an additional tax under Section 409A.

        (h)

In the event the Corporation terminates the Plan in accordance with Section
12.3, the time and manner of payment of amounts that are subject to 409A will be
made in accordance with the rules underSection 409A. The Plan will not be
terminated except as permitted under Section 409A. No change to the termination
provisions of Share Units or the Plan pursuant to Section 12.2(d) will be made
except as permitted under Section 409A.

EFFECTIVE DATE: November 29, 2012

--------------------------------------------------------------------------------